DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16 is objected to because of the following informalities:  The term “clam 15”, in line 1, needs to be corrected to “claim 15”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the base" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites “backing” not “base”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12-13 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 12 and 13, each independently depends from claim 1, and claim 1 is drawn to a coated abrasive article even though it does not literally recite it in the language of the claim; this is because the claim claims a backing defining a major surface wherein the abrasive particles are attached to the backing. However, claims 12 and 13 clearly claim articles which fall under the category of bonded abrasive articles; “depressed-center grinding wheel” and “cut-off wheel” both fall under the category of bonded abrasive wheels. Thus, claims 12 and 13 do not further limit claim 1. Furthermore, with respect to claim 17, it depends from claim 16, but claim 16 recites that the abrasive article is a flap brush. A convolute wheel is different from a flap brush wheel; a convolute wheel is produced by wrapping and bonding a web material, but a flap brush wheel is not produced by wrapping a web material. Therefore, the dependency of claim 17 on claim 16 does not further limit claim 16. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0129075 to Thurber et al. (hereinafter Thurber) in view of U.S. Patent Application Publication No. 2013/0040537 to Schwabel et al. (hereinafter Schwabel) submitted in the IDS filed on 01/31/2020.

With respect to claim 1, Thurber discloses an abrasive article comprising a backing having a two opposed surfaces, one of them being the major surface and a layer of abrasive particles (Thurber, throughout the reference, in particular, abstract, [[0007]-[0015], [0021], Figure 1). Thurber discloses that the particles may be shaped abrasive particles (Thurber, [0052]) of ceramic type materials such as sol-gel derived alumina and alpha alumina (Thurber, [0054]-[0056]); however, Thurber does not expressly and/or literally disclose the specifically claimed shape of “tetrahedral” abrasive particles wherein “the tetrahedral abrasive particles comprise four faces joined by six edges terminating at four vertices, each one of the four faces contacting three of the four faces, and a major portion of the tetrahedral abrasive particles have at least one of the vertices oriented in substantially a same direction”. 
Schwabel, drawn to ceramic shaped abrasive particles having four major sides, i.e. surfaces, joined by six common edges, discloses that each of the four major sides contacts three other of the four major sides (Schwabel, abstract). Schwabel teaches some specific shapes as well such as the ones shown in Figures 3A and 3B which fully read on the claimed shape of “the tetrahedral abrasive particles comprise four faces joined by six edges terminating at four vertices, each one of the four faces contacting three of the four faces, and a major portion of the tetrahedral abrasive particles have at least one of the vertices oriented in substantially a same direction” (Schwabel, Figures, [0032]-[0033], [0066]-[0068]). Schwabel discloses that these particles are used in abrasive articles and are useful for abrading workpiece (Schwabel, abstract, [0005]). Schwabel discloses that the advantage of their regular shaped particles is that their high degree of symmetry reduces the possibility of orientation of the abrasive particles along 
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Thurber in order to utilize the ceramic shaped abrasive particles of Schwabel which are shaped as regular tetrahedrons having four faces joined by six edges terminating at four vertices, each one of the four faces contacting three of the four faces, and a major portion of the tetrahedral abrasive particles have at least one of the vertices oriented in substantially a same direction in the abrasive articles of Thurber motivated by the fact that the high degree of the ceramic shaped abrasive particles of Schwabel would reduce the possibility and/or need of orientation of the particles along a given direction that may lead to undesired and degraded abrading performance. It is important to note that Thurber, also, recognizes the use of, in general, ceramic shaped abrasive particles. Furthermore, both references are drawn to the field of abrasive articles, and with the specific benefit of using the shaped particles of Shcwabel, it would be well within the scope of a skilled artisan to have utilized such shaped abrasive particles, due to their benefit/advantage which specifically has to do with their shape, in the abrasive articles of Thurber. 

	With respect to claim 2, Thurber discloses that the backing or substrate are selected among nonwoven fabrics, woven fabrics, knitted, polymer films, and more (Thurber, [0021]).

With respect to claim 3, the combination of references renders this claim obvious; in particular, Schwabel teaches and shows that at least one of the four faces is substantially planar (Schwabel, Figure 3A, [0032]-[0033], [0065]-[0068]).

	With respect to claim 4, the combination of references renders the claim obvious; in particular, Schwabel discloses that the ceramic shaped abrasive particles, which are the tetrahedral abrasive particles, may be prepared of sol-gel alpha alumina (Schwabel, [0063]). It is important to note that Thurber also recognizes the ceramic abrasive particle are of sol-gel derived polycrystalline alpha alumina (Thurber, [0055]-[0056]).

	With respect to claim 5, the combination of references renders the claim obvious; in particular, Schwabel teaches that their tetrahedral abrasive particles may be prepared of alpha alumina (Schwabel, [0063]). Moreover, Thurber, also, recognizes that the material of the ceramic abrasive particles may be of alpha alumina (Thurber, [0055]-[0056]). 

	With respect to claim 6, the combination of references renders the claim obvious; in particular, Schwabel teaches that the tetrahedral abrasive particles can have equally sized edges (Schwabel, Figures 3A and 3B, [0031]-[0032]).

	With respect to claim 7, the combination of references renders the claim obvious; this is because Schwabel teaches that ceramic shaped abrasive particles have a relatively small maximum particle dimension of less than about 2 mm, 1 mm, 200 prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	With respect to claim 8, the combination of references renders the claim obvious; in particular, although Thurber discloses an embodiment utilizing combination of shaped abrasive particles and crushed ones, the reference also discloses the use of only shaped abrasive particles (Thurber, [0052]), and Schwabel while is open to a plurality of different shapes for their abrasive particles, discloses the shape having regular tetrahedron as a specific embodiment (Schwabel, [0032] and Figures 3A and 3B), and specifically due to the fact that although Schwabel discloses that a combination of different shapes may be used, Schwabel, also, recognizes the use of only one shape of abrasive particles (Schwabel, [0031]-[0037]). 

	With respect to claim 9, the combination of references renders the claim obvious; in particular, considering the teaching of ceramic shaped abrasive particles of regular tetrahedron such as those shown in, at least, Figures 3A and 3B, it is clearly evidenced 

	With respect to claim 10, the combination of references renders the claim obvious; in particular, considering the teaching of ceramic shaped abrasive particles of regular tetrahedron such as those shown in, at least, Figures 3A and 3B, it is clearly evidenced that once applied onto a surface of a backing, they would inevitably be laid down on a side which would made one vertex oriented away from the backing along a direction substantially perpendicular to the major surface at a point of contact therebetween, and the remaining three vertices oriented in substantially a same direction or same axis. Considering Figure 3A, as an example, the surface/side that is placed onto the backing, would have one vertex as a tip perpendicular to the backing; whereas, the three other vertices are orientated in the same direction different than the orientation of that one vertex.

	With respect to claim 11, the combination of references renders the claim obvious; in particular, Schwabel teaches an embodiment of Figure 3B, wherein the sides have a curvature; additionally, Schwabel discloses that the ceramic shaped abrasive particles having a curvature have a radius of curvature of 50 microns or less (Schwabel, [0111]), which overlap with the claimed range. MPEP 2144.05 “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	With respect to claim 12, the combination of references renders the claim obvious; in particular, Schwabel teaches the use of their ceramic shaped abrasive particles in depressed-center grinding wheel (Schwabel, [0009]).
	As detailed out above, independent claim 1 claims a coated abrasive article; whereas, claim 12 claims a bonded abrasive article. Nevertheless, it is evidenced that Schwabel clearly discloses the use of their particles in abrasive articles such as depressed-center grinding wheel.

	With respect to claim 13, the combination of references renders the claim obvious; in particular, Schwabel teaches the use of their ceramic shaped abrasive particles in cut-off wheels (Schwabel, [0009], [0076], [0087]). 
As detailed out above, independent claim 1 claims a coated abrasive article; whereas, claim 13 claims a bonded abrasive article. Nevertheless, it is evidenced that Schwabel clearly discloses the use of their particles in abrasive articles such as cut-off wheel.

	With respect to claim 14, the combination of references renders the claim obvious; in particular, Thurber discloses abrasive articles such as belts (Thurber, [0074]). 

With respect to claim 15, Thurber discloses abrasive articles having a backing of lofty nonwoven fiber web comprising a plurality of fiber (Thurber, [0069], [0074]). 

	With respect to claim 18, the combination of references renders the claim obvious; in particular, Thurber discloses applying a make coat onto the backing, then applying abrasive particles which include shaped ceramic abrasive particles, and then applying a size coat; curing is performed as well (Thurber, [0022]-[0052], Figure 1). 

	With respect to claim 19, the combination of references renders the claim obvious; in particular, Thurber teaches the use of electrostatic coating to apply the abrasive particles (Thurber, [0002], [0004], [0058]) as well as drop coating (Thurber, [0117], [0124]). 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thurber in view of Schwabel as applied to claims 1 and 15 above, and further in view of U.S. Patent No. 5,996,167 to Close.
The combination of Thurber in view of Schwabel renders claim 1 obvious as detailed out above. In particular, said combination renders an abrasive article comprising a backing defining a major surface and an abrasive layer comprising a plurality of tetrahedral abrasive particles attached to the backing, wherein the tetrahedral abrasive particles comprise four faces joined by six edges terminating at four vertices, each one of the four faces contacting three of the four faces, and a major portion of the tetrahedral abrasive particles have at least one of the vertices oriented in 
	Thurber, additionally, discloses nonwoven abrasive articles such as flap brushes (Thurber, [0074]). Although it is generally known that a flap brush abrasive article comprises a core having an outer surface and a plurality of flaps attached to the outer surface of the core, Thurber does not literally disclose this structure; it is for this reason that Close is relied on. Furthermore, it is to be noted that “each flap having a nonwoven web” is inevitable within the teachings of Thurber because said reference specifically discloses nonwoven abrasive articles as, at least, one embodiment (Thurber, [0074]).
	  Close discloses surface treating articles such as flap brush, and specifically discloses that flap brushes include a central core with a plurality of compressed radially extending strips or flaps of abrasive containing nonwoven material (Close, abstract, column 1, lines 12-16). Close teaches that lofty three-dimensional nonwoven materials preferably include abrasive particles adhered thereto, and that flaps, used in flap brushes, are made of such nonwoven materials (Close, column 6, lines 7-12).
	Thus, it would have been obvious to a person of ordinary skill in the art prior to the effect filing date of the claimed invention to have modified and in fact, recognize, that Thurber, which discloses flap brushes, would inherently and inevitably render the structure of such abrasive articles, wherein the flap brush comprises a core including an outer surface and a plurality of flaps adhered to the outer surface of the core, each flap comprising nonwoven web obvious motivated by the fact that such a structure is a generally know structure for abrasive articles known as flap brushes as that shown and . 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thurber in view of Schwabel in view of Close as applied to claim 16 above, and further in view of U.S. Patent No. 5,725,617 to Hagiwara.
The combination of Thurber in view of Schwabel renders claim 1 obvious as detailed out above. In particular, said combination renders an abrasive article comprising a backing defining a major surface and an abrasive layer comprising a plurality of tetrahedral abrasive particles attached to the backing, wherein the tetrahedral abrasive particles comprise four faces joined by six edges terminating at four vertices, each one of the four faces contacting three of the four faces, and a major portion of the tetrahedral abrasive particles have at least one of the vertices oriented in substantially a same direction, obvious. Additionally, Thurber discloses the use of nonwoven abrasive articles comprising a nonwoven base of fibers as detailed out above. 
	Thurber, additionally, discloses nonwoven abrasive articles such as convolute abrasive wheels (Thurber, [0074]). Although it is generally known that a convolute abrasive wheel comprises a core having an outer surface and the nonwoven web spirally wound about and affixed to the outer surface of the core, Thurber does not literally disclose this structure; it is for this reason that Hagiwara is relied on. Additionally, although Close discloses convolute wheels and the fact that they, just like 
	Hagiwara teaches abrasive articles such as convolute abrasive wheels/articles, and said reference specifically discloses that convolute wheels may comprise a single continuous sheet of nonwoven article which is shaped into a roll or disk by coiling the article over a core (Hagiwara, column 7, lines 35-39). 
	Thus, it would have been obvious to a person of ordinary skill in the art prior to the effect filing date of the claimed invention to have modified and in fact, recognize, that Thurber and Close, which each discloses convolute wheels as an abrasive article made up of nonwoven material, would inherently and inevitably renders the structure a core having an outer surface and a nonwoven web spirally wound about and affixed to the outer surface of the core, obvious motivated by the fact that such a structure is a generally known structure for abrasive articles known as convolute wheels as that taught and shown by Hagiwara. Thus, the combination of Thurber in view of Schwabel in view of Close and further in view of Hagiwara is taken to render claim 17 obvious. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thurber in view of Schwabel as applied to claim 18 above, and further in view of U.S. Patent Application Publication No. 2017/0368667 to Keipert.
	The combination of Thurber in view of Schwabel renders claims 1 and 18 obvious; in particular, Thurber discloses applying a make coat onto the backing, then applying abrasive particles which include shaped ceramic abrasive particles, and then applying a size coat; curing is performed as well (Thurber, [0022]-[0052], Figure 1). The 
	Keipert, drawn to abrasive articles, disclose passing shaped abrasive particles through a precision aperture screen to dispose the particles in specific patterns onto a backing (Keipert, Figures 2-5, [0014], [0016], [0018], [0020], [0039, [0062]-[0063]). Keipert teaches that by controlling the shaped abrasive particles’ z-direction rotational orientation, the cut and finish of the resulting coated abrasive article can be altered (Keipert, [0003]). Moreover, Keipert teaches that precision aperture screen can be used to evenly space the shaped abrasive particles while still allowing for them to tip or lean at significantly higher abrasive particle densities in the abrasive layer that approach or equal closed coat densities (Keipert, [0039]).  Keipert teaches screens resulting in different patterns such as screens shown by Figures 2C, 3C, 4C, and 5C. 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Thurber in view of Schwabel in order to apply/dispose the shaped abrasive particles, such as tetrahedral abrasive particles, through a screen onto a backing as that taught by Keipert motivated by the fact that by controlling the shaped abrasive particles’ z-direction rotational orientation through the use of a screen, the cut and finish of the resulting coated abrasive article can be altered, and that precision aperture screen can be used to evenly space the shaped abrasive particles while still allowing for them to tip or lean at significantly higher abrasive particle densities in the abrasive layer that approach or equal closed coat densities.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication No. 2020/0086458 to Castillo (it claims priority to provisional application no. 62/437,869 filed on Dec. 22, 2016)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/PEGAH PARVINI/Primary Examiner, Art Unit 1731